Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 12-15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub. 2019/0267104).
Regarding claims 1, 10, and 17, Fig. 6, and Fig. 17 of Lee discloses a memory device comprising: 
a host [1100 in Fig. 17] to send a host read request [REQ]; and 
a nonvolatile (NV) storage media [1400, Fig. 17]; and 
a storage controller [1300, Fig. 17] to control access to the NV storage media [1400, Fig. 17], the storage controller to determine, in response to a host read request [REQ from host 1100, stable threshold Fig. 17], if the NV storage media is in a stable Vt (threshold voltage) state [according to applicant, paragraph 0002 to 0004, stable Vt occurs when there is read disturb that degrade threshold voltage distribution. As discloses in paragraph 0062 of Lee, stable VT (threshold voltage degradation) occurs from read disturb or temperature change. Also, step S100 and S120 in Fig. 6 to 
Regarding claims 6, 12, and 19, Fig. 1 of Lee discloses wherein the NV storage media is organized as blocks of memory [BLK1 to BLKz], and wherein perform the reset read operation comprises the storage controller to perform the reset read operation for only a selected block [dummy read for only selected word line, paragraph 0066].
Regarding claims 7, 13, and 20 Fig. 1 of Lee discloses wherein the NV storage media is organized as blocks of memory [BLK1 to BLKz], and wherein perform the reset read operation [dummy read] comprises the storage controller to perform the reset read operation for all blocks [one selected word line at a time, eventually, all block will perform dummy read].
Regarding claims 8 and 14, Fig. 2B of Lee discloses wherein the NV storage media comprises three- dimensional (3D) NAND memory.
Regarding claims 9 and 15, Fig. 4 of Lee discloses wherein the 3D NAND memory comprises quad level cell (QLC) NAND memory [24 = 16 levels of threshold voltage distribution].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2019/0267104) in view of Velusamy et al. (US Pub. 2019/0347039).
Regarding claim 16, Lee discloses all claimed invention, but does not specifically disclose wherein the host processor comprises a multicore processor device coupled to the memory device; a display communicatively coupled to the host processor; a network interface communicatively coupled to the host processor; or a battery to power the system. However, Fig. 1 of Velusamy discloses a memory device comprising a host processor comprises a multicore processor device [Processor] coupled to the memory device [130]; a display [180] communicatively coupled to the host processor [Processor]; a network interface [170] communicatively coupled to the host processor [Processor]; or a battery [140] to power the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Velusamy’s memory device having host processor, display, interface, and battery to the teachings of Lee such that Lee memory device and effectively communicate with host device. 

Claims 2-4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2019/0267104) in view of Pang et al. (US Pub. 20170365349).
Regarding claims 2-4, 11,and 18, Lee discloses all claimed invention, but does not specifically disclose wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if the memory device is booting from a power cycle, wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if a time in a low power state has reached a threshold time, wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if a time since a last read has reached a threshold time. However, Fig. 17B of Pang discloses wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if the memory device is booting from a power cycle [paragraph 0064], wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if a time in a low power state has reached a threshold time [paragraph 0064], wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if a time since a last read has reached a threshold time [paragraph 0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pang memory device that determines stable threshold voltage base on booting from a power cycle and time since last read to the teachings of Lee such that Lee memory device such that Lee memory device can improve reading accuracy. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2019/0267104) in view of Tan (US Pub. 20170262197).
Regarding claim 5, Lee discloses all claimed invention, but does not specifically disclose wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if a number of erase operations has reached a threshold number of erase operations. However, Fig. 13 of Tan disclose a memory device having read disturb detection wherein determine if the NV storage media is in the stable Vt state comprises the storage controller is to determine if a number of erase operations has reached a threshold number of erase operations [step S1303 and S1305].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tan memory device that determines stable threshold voltage base on erasing count to the teachings of Lee such that Lee memory device such that Lee memory device can improve reading accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825